1

2                                                                    JS-6
3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     KPI ENTERTAINMENT, INC., a            Case No. 2:19-CV-07860-AB-SK
11   California corporation,
12                          Plaintiff,
13        v.
14   EASTPOINT SPORTS LTD., LLC, a
     Delaware limited liability company;
15   DOES 1-10, inclusive,
16                          Defendants.    [PROPOSED] ORDER
                                           GRANTING STIPULATION
17   EASTPOINT SPORTS LTD., LLC, a         OF DISMISSAL
     Delaware limited liability company,
18
                   Counterclaimant,        The Honorable André Birotte Jr.
19
          v.                               Courtroom 7B
20
     KPI ENTERTAINMENT, INC., a            Complaint Filed September 11, 2019
21   California corporation,
22

23                 Counter-Defendant.
24

25

26

27

28


                                           1
1                                 [PROPOSED] ORDER
2          The Court has reviewed the Stipulation to Dismiss this action with prejudice
3    (“Stipulation,” Dkt. No. 35) filed by Plaintiff and Counter-Defendant KPI
4    Entertainment, Inc. and Defendant and Counter-Plaintiff EastPoint Sports Ltd.,
5    LLC’s, and hereby APPROVES the Stipulation. Accordingly, all claims and
6    counterclaims in this action are DISMISSED WITH PREJUDICE.
7

8          IT IS SO ORDERED.
9

10   Dated: January 27, 2020        _______________________________________
                                    ANDRÉ BIROTTE JR.
11                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              2
